Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 11/29/2021 is acknowledged. Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because: Fig. 2 depicts the stationary NIR irradiation device with the same reference number as the movable NIR irradiation unit 111 of Fig. 1; the stationary NIR device should be labeled 111’ (p.7, last paragraph).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: p. 8, second paragraph, lines 4-5, “The combination processing module 10” should read “The combination processing module 310”.  
Appropriate correction is required.

Claim Objections
Claims 1, 5, and 7-8 are objected to because of the following informalities:  
Claim 1, first line of second paragraph, recites “the product” while referring to “the three-dimensional product” of the claim preamble. For clarity, claim limitations should refer consistently to “the three-dimensional product” when referring to the same.
Claim 1, last paragraph, recites “power density above 200 KW/m2” which should read “power density above 200 kW/m2”.
Claim 1, third paragraph, recites “preheated…by…short-wave or medium-wave IR radiation.” Dependent claims (e.g., claims 3 and 13) refer to using near IR radiation for preheating, which is understood to be synonymous in this case with short-wave radiation. It is recommended to standardize the terminology using either “short-wave” or “near” in the claims, especially in this case where some may consider the terms to cover different wavelength ranges.
Claim 5 recites “3D hot-melt printing process according to one of the preceding claim 1,” which examiner believes should read “3D hot-melt printing process according to claim 1”.
Claims 7 and 8 use the term “affected,” where examiner believes the term “effected” was intended.  
Claim 8 recites “3D hot-melt printing process according to one claim 1,” which examiner believes should read “3D hot-melt printing process according to claim 1”.
Appropriate correction to the above issues is required.

Examiner’s Note
Claims 1-13 do not recite “A 3D hot-melt printing process…” or “The 3D hot-melt printing process according to claim #… (dependent claims)” as is customary for claim language in US patent documents. Applicant may consider amendment of the claim preambles to the more accepted format to aid the reader in understanding the reference to the same process.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, last paragraph, “the preheating of at least the newly applied polymer ply and/or the local heating above the sintering or melting temperature is carried out by means of near IR radiation,” is interpreted to require “means of near IR radiation configured to carry out the preheating of at least the newly applied polymer ply and/or the local heating above the sintering or melting temperature.” The claim limitation therefore invokes 35 U.S.C. 112(f) due to use of the word “means” followed by functional language and with no corresponding structure recited to entirely perform the function. The 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, second paragraph, the phrase “a respectively previously produced layer” renders the claim indefinite. The specification does not provide a standard for ascertaining the scope of “previously produced,” and therefore the metes and bounds of this step of the method claim are not precisely defined.
Claim 1, second paragraph, recites “the layer.” There is insufficient antecedent basis for this limitation in the claim. It is unclear which layer (e.g., a new layer which has not been defined, the respective previously produced layer) is referred to by the claim. 
Claim 1, second paragraph, recites “the underlying layer.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation refers to the “respective previously produced layer,” “the layer,” or another “layer” which has not been positively defined.
Regarding claim 1, third paragraph, the phrase “the respective newly applied polymer ply” renders the claim indefinite. The specification does not provide a standard for ascertaining the scope of newly applied,” and therefore the metes and bounds of this step of the method claim are not precisely defined.
Regarding claim 1, third paragraph, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. In this case, it is unclear if at least one underlying layer is preheated along with the newly applied polymer ply, if at least one underlying layer is preheated separately from the newly applied polymer ply, or if the underlying layer(s) are not required to be heated at all. See MPEP § 2173.05.
In claim 1, the term “migrating” irradiation renders the claim indefinite. The term “migrating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 1, third paragraph, the term “short-wave” renders the claim indefinite. The term “short-wave” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (nor is the terminology present in the specification), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The bounds of the spectral range associated with the term “short-wave” vary depending on the source consulted (e.g., 0.7-2 μm or 0.7-2.5 μm) and the wavelength range referred to in the instant disclosure has not been specified. 
In claim 1, third paragraph, the term “medium-wave” renders the claim indefinite. The term “medium-wave” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The bounds of the spectral range associated with the term “medium-wave” vary depending on the source consulted (e.g., 2-3.5 μm or 2.5-5 μm) and the wavelength range referred to in the instant disclosure has not been specified.
Regarding claim 1, 3, 6, and 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. In each case, it is unclear if the phrase “in particular” is intended to communicate a preference or a requirement, and therefore the metes and bounds of the claim are not clear. See MPEP § 2173.05.
Claim 3, last line, recites “for preheating the polymer ply.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the polymer ply” refers to the “newly applied polymer ply”, an underlying layer, more than one underlying layer, or some combination of these, since according to claim 1 the newly applied layer and optionally at least one underlying layer can be preheated.
Claim 4 recites “wherein the near IR radiation is sequentially irradiated in sections into partial sections of the total area of the respective polymer ply…” The claim is indefinite because it is unclear to one of ordinary skill in the art, in light of the instant specification, what is meant by the limitation “sequentially irradiated in sections into partial sections.”
Claim 4 recites “the respective polymer ply.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the respective polymer ply” refers to the “newly applied polymer ply”, an underlying layer, more than one underlying layer, or some combination of these.
Claims 7-8 recite the limitation “the polymer ply.” There is insufficient antecedent basis for this limitation in the claims. Claim 1 previously introduced multiple polymer plies and layers, therefore it is unclear which polymer ply is referred to by the claims.
In claim 8, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. In each case, it is unclear if the phrase “especially” is intended to communicate a preference or a requirement, and therefore the metes and bounds of the claim are not clear. See MPEP § 2173.05.
Claim 11 recites “various agents increasing the absorption coefficient with different colors are used, or agents with different colors are used…” It is unclear if the second recitation of “agents” is referring to the same “agents increasing the absorption coefficient,” or if the second set of “agents” encompasses different agents not required to increase the absorption coefficient.
Claim 12 recites “wherein the agent increasing the absorption coefficient has a metallic filling, such that metallically conductive areas, in particular metallically conductive tracks, are incorporated during the application of at least some polymer plies.” It is unclear how metallically conductive areas or tracks are incorporated during application of polymer plies when it is the agent that contains the metallic 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ederer et al., US 2017/0355137 A1 (“Ederer”) in view of Wirth et al., EP 1412684 B2 (“Wirth”), with evidentiary (2003) Lipták, Instrument Engineers' Handbook (4th Edition) - Process Measurement and Analysis, Volume 1 - 8.61.2.1 The Radiation Spectrum. A WIPO machine translation of Wirth is provided and referred to herein.

Regarding claim 1, Ederer teaches a 3D hot-melt printing process for producing a three-dimensional product (method of producing 3D moulded parts [0070], [0180]) essentially from a polymer powder or polymer filaments (from particulate material such as polyamide powder [0041], [0070]), 
Wherein the product is built up layer-by-layer by applying polymer plies of powder or filament to a respective previously produced layer (particulate material is applied onto a construction field in a defined layer, the process steps are repeated [0070]) and by selective local heating predetermined points of the layer above a sintering or melting temperature of the powder or filaments and sintering or fusing the melted points with the underlying layer (sintering step at a sintering temperature above the melting temperature of the powder [0070]), 
Wherein the respective newly applied polymer ply and optionally at least one underlying layer is preheated (a first heating step is conducted [0070]) to a temperature with a predetermined difference to the sintering or melting temperature (first heating step heats the newly applied layer to a temperature which is within the sintering window [0070]) by flat or migrating irradiation of short-wave or medium-wave IR radiation (the first heating step of the new layer is effected by an emitter with a wavelength of approximately 3-8 μm, preferably approximately 5 μm [0070], [0180]; emitters with peak wavelengths in the short/near wavelength spectrum can be used [0129]; 3-5 μm is considered within medium-wave range of Lipták below), 

    PNG
    media_image1.png
    279
    241
    media_image1.png
    Greyscale

Wherein the preheating of at least the newly applied polymer ply and/or the local heating above the sintering or melting temperature is carried out by means of near IR radiation (sintering step is effected by an emitter with a wavelength of approximately 0.5-1.5 μm [0070]), in particular with a radiation density maximum in the wavelength range between 0.77 and 1.2 μm (preferably 0.9-1.1 μm [0070]). As to the wavelength ranges, a specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03).
Ederer teaches embodiments of the means of near IR radiation with a power of 1-2 kW ([0113], [0119], [0214]), however Ederer is silent as to the power density (power per unit area) of the means of near IR radiation, and therefore is silent as to the means of near IR radiation having a high power density above 200 kW/m2.
Wirth teaches a method for heating of a body with improved efficiency, where near infrared radiation in the wavelength range of 0.78-1.5 μm is used for heating ([0007], [0010]). Such processes are necessary in the hot-forming of thermoplastics, such as for producing moulded parts with a surface structure ([0026]). Wirth teaches an embodiment of the invention where the power density of the electromagnetic radiation is preferably above 200 kW/m2 ([0017]). Wirth teaches the use of high power densities is characteristic for many methods of NIR technology, and in this way particularly short irradiation durations can be achieved ([0017]). According to Wirth, the method makes it possible in ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means of near IR radiation having an unspecified power density taught by Ederer with the means of near IR radiation having a high power density above 200 kW/m2 taught by Wirth in order to achieve the benefits of short irradiation times and efficiency in terms of cost and/or energy expenditure.

As to claim 2, Ederer teaches wherein for local heating above the sintering or melting temperature, near IR radiation with a radiation density maximum between 0.77 and 1.0 μm is used (sintering step is effected by an emitter with a wavelength of 0.5-1.5 μm, preferably 0.9-1.1 μm, more preferably, 1 μm [0070]). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity” (MPEP 2131.03 (II)). In this case, both the prior art and the instant claim teach a narrow range and the overlapping region is relatively large with respect to each individual range. Furthermore, the specific embodiment disclosed by Ederer of 1 μm is entirely touching the claimed range. It is considered that the prior art range discloses the claimed range with “sufficient specificity” and therefore anticipates the claimed range of 0.77-1.0 μm.

As to claim 3, Ederer teaches wherein a temperature difference of 20K or more, in particular of 25K or more, to the sintering or melting temperature is realized when using near IR radiation for preheating the polymer ply (30K from basic temperature of the construction material (preheated temperature) to melting point [0070], [0099]). Regarding using near IR radiation for preheating, Ederer teaches the preheating and the sintering are carried out by at least two emitters or one emitter with different wavelengths ([0108]). An embodiment disclosed teaches using two emitters to carry out the (1.2 and 0.98 μm [0129]).

As to claim 4, Ederer teaches wherein the near IR radiation is sequentially irradiated in sections into partial sections of the total area of the respective polymer ply, wherein the selective local heating above the sintering or melting temperature is carried out in each case for predetermined points within a preheated partial section (heat input in second sintering steps leads to “selective solidification” of preheated areas printed with selectively applied absorber [0070]).

As to claim 5, Ederer is silent as to the power density of the irradiated near IR radiation is in the range between 500 kW/m2 and 2 MW/m2.
Wirth teaches the power density of the near IR radiation is preferably above 200 kW/m2, and preferably above 1 MW/m2 ([0017]). The claimed range overlaps the range disclosed by the prior art and thus a prima facie case of obviousness exists (MPEP 2144.05(I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means of near IR radiation taught by Ederer with the means of near IR radiation having a high power density between 500 kW/m2 and 2 MW/m2 for the efficiency benefits set forth above.

As to claim 7, Ederer teaches any suitable means may be used as the source of radiation or heat which scans the layer ([0091], [0151]), but Ederer is silent as to selective local heating of predetermined points is (effected) by scanning the polymer ply with a laser beam. 
Wirth teaches use of a laser for heating because lasers emit a discrete or monochromatic spectrum ([0015]), and thus the wavelength can be optimally adapted to the optical properties of the body to be heated since the radiation intensity is emitted substantially at a single wavelength ([0012]).


	As to claim 8, Ederer teaches wherein selective local heating of predetermined points is (effected) by pointwise application (selective application [0070], by print head [0097]) of an agent increasing an absorption coefficient (absorber [0070], more radiation is absorbed in areas printed with absorber [0110], [0142]), especially in ink form (oil-based ink [0073]), to the polymer ply ([0070]), and subsequent irradiation with near IR radiation ([0070]).

As to claim 9, Ederer teaches the agent increasing the absorption coefficient is selected to be adapted to the near IR radiation ([0142]). 

As to claim 13, Ederer teaches wherein the preheating of the newly applied polymer ply on the one hand and the local heating above the sintering or melting temperature on the other hand are each carried out with near IR radiation (embodiment where both emitters have peak wavelength below 1.2 μm [0129]) with individually set radiation density maximum (individual peak wavelengths [0129]) and/or individually set power density (Ederer teaches using two emitters with individually set radiation wavelength spectra or one emitter with different wavelengths and/or energy input [0108]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ederer in view of Wirth as applied to claim 1 above, and further in view of Barnes, WO 2018/190784 A1 (“Barnes”) with evidentiary support from Troughton, Michael J. (2008). Handbook of Plastics Joining - A Practical Guide (2nd Edition) - 9.5 Equipment.

claim 6, Ederer in view of Wirth teaches the limitations of claim 1 as set forth above. Ederer teaches radiation of at least one linear halogen radiator, in particular a plurality of halogen radiators, is used as near IR radiation (two infrared halogen emitters [0111], [0129]).
Ederer is silent as to the radiator temperatures, and therefore is silent as to the radiator temperature being more than 2700K, in particular up to 3100K. 
Barnes teaches a fusing process for additive manufacturing wherein a layer of unfused build material is preheated, a fusing agent is dispensed on the build material, and the build material with the fusing agent is irradiated to the fusing temperature ([0010]). Electromagnetic radiation may be used to irradiate the build material ([0013]). The preheating device and the fusing lamp are selected to better match the spectral absorption of the untreated and treated build material, respectively, for increased energy transfer from the lamps to the build material ([0016]-[0017]). Barnes teaches a fusing lamp operating in the range of 2400K to 3500K to achieve the desired level of power absorption for effectively fusing the same build material treated with a black or high absorption low tint liquid fusing agent with no significant heating of the surrounding untreated build material ([0017]).
Troughton teaches that halogen radiators used as radiant heaters for the joining of polymers are used for higher temperatures up to 3000°C (3273K) with maximum emission occurring at wavelengths of 0.9-1.0 μm (near IR) (p. 101, section 9.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the halogen radiator(s) taught by Ederer so that the temperature is more than 2700K, in particular up to 3100K, as taught by Barnes and supported by Troughton because such a temperature provides the conditions for effectively fusing build material treated with a fusing agent without significant heating of the surrounding untreated build material, and because this is a known temperature range for halogen radiators used to join polymeric materials.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ederer in view of Wirth as applied to claims 8-9 above, and further in view of Erickson et al., US 2019/0030788 A1 (“Erickson”).

As to claim 10, Ederer in view of Wirth teaches the limitations of claim 9 as set forth above. Ederer states absorbers known from high speed sintering processes may be used ([0086]), the selectively applied liquid may comprise the absorber as well as additional substances ([0089]), and multiple different absorbers may be applied ([0045]). Ederer is silent as to the agent increasing the absorption coefficient being colored. 
Erickson teaches a 3D printing method wherein a polymeric build material is preheated with infrared radiation ([0067]-[0068]), a fusing agent or mechanical tailoring agent including a near radiation absorbing agent is selectively applied to a polymeric build material ([0048], [0075]), and near infrared radiation ([0081]-[0082]) is used to form a layer of the 3D object ([0084]). Erickson teaches the radiation absorbing agent may be a near infrared colorant ([0075]) and may include near infrared absorbing dyes ([0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorber taught by Ederer with the colored absorber taught by Erickson in order to provide the option of selectively imparting color to the three-dimensional product.

As to claim 11, Erickson further teaches wherein in the course of the construction of the three-dimensional product of polymer plies, various agents increasing the absorption coefficient with different colors are used, or agents with different colors are used in areas within individual layers or for different layers in their entirety.
In the case of using a separate fusing agent and a mechanical tailoring agent, Erickson teaches both of these may include colorants – the fusing agent including a radiation absorbing binding agent which is a near infrared colorant ([0073]-[0075]), and the mechanical tailoring agent including a colorant ([0047], [0051]). Erickson also teaches an embodiment wherein a colored ink is added to the print and a separate near infrared dye including a colorant is also used ([0152], Table 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbers taught by Ederer with the different colored absorbers and colorants taught by Erickson in order to provide the option of selectively imparting color to the three-dimensional product.

As to claim 12, Ederer states the selectively applied liquid may comprise the absorber as well as additional substances ([0089]), however Ederer is silent as to the agent increasing the absorption coefficient has a metallic filling, such that metallically conductive areas, in particular conductive tracks, are incorporated during the application of at least some polymer plies.
Erickson teaches the mechanical tailoring agent, which may include the near infrared radiation absorber ([0048], [0075]), may also include a mechanical reinforcer that can change a mechanical property of a layer ([0022]). The mechanical reinforcer may include a filler material such as metal nanomaterials or metal alloy nanomaterials ([0030]). One of ordinary skill in the art would understand the application of metallic particles to result in metallically conductive areas or, with selective application using inkjet printheads ([0016]), tracks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorber taught by Ederer with the agent having a metallic filling taught by Erickson such that metallically conductive areas, in particular conductive tracks, are incorporated during the application of at least some polymer plies. Adding the metallic filling would increase the applicability of the process and allow for the creation of composite parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754